Citation Nr: 9914349	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for a left knee 
injury, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	R. EDWARD BATES


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 1998, and 
July 1998, from the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Evidence presented since the last denial of service 
connection for PTSD does not bear directly and substantially 
on the specific matters under consideration.

3.  The veteran's left knee disability is currently 
manifested by complaints of pain and instability, with full 
range of motion and objective evidence of no more than slight 
instability.

4.  The veteran has degenerative joint disease of the left 
knee which has been attributed to his service connected 
disability.

5.  He has nonservice connected disabilities which include a 
crush injury of the right ankle and an anxiety disorder.

6.  The veteran has a high school education.  He was trained 
by the U.S. Army as a construction foreman.  He has worked as 
a carpenter and as an oyster and shrimp fisherman.  He is 52 
years old.

7.  The veteran's service connected disabilities do not 
render him unemployable.


CONCLUSIONS OF LAW

1.  No new and material evidence has been received since the 
last denial of service connection for PTSD, and that claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.156 (1998).

2.  The criteria for an increased evaluation for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.71a 
Diagnostic Codes 5003,5256, 5257, 5260, 5261 (1998).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1998).

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998).  It must first 
be determined if there is new and material evidence to reopen 
a claim.  If there is such evidence, the claim must then be 
reviewed on the basis of all the evidence.

Service connection for PTSD was denied by a Board decision 
dated in September 1987.  The Board considered the veteran's 
service medical records, testimony from the veteran regarding 
his stressors in Vietnam, and a report by a private 
psychiatrist which indicated that the veteran likely had 
suffered PTSD.  The Board concluded, at that time, that the 
evidence did not show that the veteran had PTSD as a result 
of his military service.  The Board concluded that the 
evidence showed that the veteran instead had long standing 
anxiety and depression, not shown to be of service origin.

A subsequent decision by the Board, dated in March 1996, 
found that no new and material evidence had been presented to 
reopen the claim.  The Board noted that new evidence had been 
presented in the form of VA and private psychiatric reports, 
and records associated with the award of state and Social 
Security Administration disability benefits.  The Board 
concluded, however, that the evidence was not material.  
Although it reflected various psychiatric diagnoses, 
including psychoneurosis, anxiety and depression, there was 
no objective medical evidence within the reports to relate 
these diagnoses to the veteran's period of active duty.

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  
Upon review of the prior denials, the Board concludes that 
the veteran lacks the element of a nexus, established by 
medical evidence, between his current symptomatology and the 
claimed inservice stressor, and credible supporting evidence 
that an inservice stressor occurred.  A review of the 
evidence has shown numerous diagnoses of psychiatric 
disability, which have at times included PTSD.  

The claims folder contains some evidence of the occurrence of 
an inservice stressor, in the form of a letter from the 
veteran's former commanding officer.  This letter purports to 
show that the veteran was a passenger in a truck which 
skidded off the road and went down an embankment.  A close 
review of the claims folder, however, reveals a letter of 
commendation the veteran received for this same incident.  
The letter of commendation, signed the day after the accident 
by the unit commander, notes that the veteran, after a full 
work day, came out to assist in the all night recovery action 
regarding the disabled truck.  There is no mention that the 
veteran had been a passenger, however, it is noted that the 
veteran was called out after a full day of work, presumably 
at some other location, to assist in the recovery operation.

Evidence received subsequent to the March 1996 Board 
decision, consists of VA outpatient treatment clinic reports 
dated between October 1996 and February 1997, the report of a 
VA PTSD examination, conducted in April 1997, and copies of 
the veteran's complete Social Security Administration medical 
records.

The copies of the veteran's Social Security Administration 
medical records are not new.  They were considered by the RO 
and the Board prior to the March 1996 decision.  The Board 
further finds, that although no supplemental statement of the 
case was prepared on the issue of new and material evidence 
to reopen the PTSD claim, after the receipt of these records, 
the veteran has not been prejudiced.  As already noted, these 
records were previously considered, therefore the lack of a 
supplemental statement of the case regarding them has not 
caused the veteran any prejudice.

The reports of VA outpatient treatment are new, in that they 
were not considered before.  They are not, however, material.  
They show complaints of left knee pain and history of PTSD.  
Examination showed no hallucinations, but some paranoid like 
statements during interview.  A diagnosis of PTSD with 
anxiety traits was entered.  These reports do not tend to 
show that his PTSD is related to any objectively verified 
inservice stressor.  They do not tend to reflect credible 
evidence of the incurrence of any inservice stressor, in a 
manner not already accounted for in earlier statements of the 
veteran.

The report of a VA examination for PTSD, conducted in April 
1997, is new.  This report shows the veteran giving a history 
of being in a truck which skidded off the road and went down 
a cliff about 60 feet.  He also stated that he shot an enemy 
soldier on the perimeter, and that he witnessed a helicopter 
crash.  He complained of repeated nightmares, and waking up 
talking Vietnamese.  He stated that he could not sleep, and 
that he has severe anxiety and depression.  He stated that he 
cannot concentrate and that he gets extremely angry whenever 
he thinks about the way people treated him when he came back 
from Vietnam.  He gets preoccupied with these events.  He 
stated that he can't get along with people and claims that 
people know that he is a Vietnam veteran and eventually shy 
away from him.

He denied any prior inpatient or outpatient psychiatric care.  
He claimed that he attempted to get help, but that VA would 
not acknowledge his problems.  He stated that he attempted to 
commit suicide once when he put a gun to his head but did not 
pull the trigger.  Mental status examination showed the 
veteran with appropriate affect and depressed mood.  There 
was no evidence of auditory or visual hallucination, 
perceptual deficit, or psychosis noted.  Cognition was 
intact.  He denied being suicidal or homicidal.  The 
impression given was PTSD, chronic delayed.

This report is new, it is not, however, material.  The 
veteran has been, at various times, diagnosed with PTSD.  
This report does not tend to show that his PTSD is related to 
any objectively verified inservice stressor.  The report does 
not tend to reflect credible evidence of the incurrence of 
any inservice stressor, in a manner not already accounted for 
in earlier statements of the veteran.  The Board concludes 
that the evidence presented since the last denial of service 
connection for PTSD is not new and material and does not 
serve to reopen this claim.


2.  Entitlement to an increased evaluation for a left knee 
injury, currently evaluated as 10 percent disabling.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the left knee disability have been properly developed.  There 
is no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his left knee disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for chronic synovitis of the left knee was 
granted via a rating decision of September 1971.  An 
evaluation of 10 percent was assigned.

A review of the most current medical evidence shows the 
veteran receiving VA outpatient treatment in January 1997 for 
complaints of left knee pain.  He expressed no desire to go 
to chronic pain clinic.  He was noted to be taking Motrin and 
Darvocet for pain.  

The report of a VA joints examination, conducted in September 
1997, shows the veteran reporting a history of a twisting 
injury while carrying another soldier in training.  He stated 
that he heard the knee pop and it swelled immediately.  He 
stated that over the years he has had multiple episodes of 
instability with resultant effusions.  He complained of a 
great deal of pain and continued instability with activities 
of daily living.  He gave a history of multiple injections 
and pain medication including Darvocet and Percocet.

Examination showed a full range of motion with five degrees 
of hyperextension and 140 degrees of flexion.  There was no 
effusion present.  There was no peripatellar crepitus or 
tenderness.  The patella tracked normally.  Ligamentous 
examination revealed the knee to be stable to varus and 
valgus stress at 0 and 30 degrees.  There was negative 
posterior drawer.  There was a 2+ Lachman's with soft 
endpoint.  There was also a positive pivot shift test.  There 
was no posterolateral rotary instability.  X-ray examination 
revealed tricompartmental osteoarthritis.  

The impression given was chronically ACL deficient left knee 
with mild degenerative arthritis.  The examiner stated that 
the veteran had a classic history of an ACL tear in 1969 and 
has had multiple episodes of instability, which is probably 
related to multiple meniscal tears related to his original 
injury.

Evidence contained in the veteran's Social Security 
Administration records, dated between January 1983 and 
January 1990, is not considered probative on the issue of the 
current level of knee disability.

When impairment of a knee involves severe recurrent 
subluxation or lateral instability, a 30 percent evaluation 
is assigned.  Knee impairment manifested by moderate 
recurrent subluxation or lateral instability is assigned a 20 
percent evaluation.  Slight instability warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered whether a separate evaluation 
is assignable for left knee disability on the basis of 
limitation of motion in the knee.  For knee flexion, a 30 
percent evaluation is assigned when limitation is to 15 
degrees, a 20 percent evaluation is assigned when limitation 
is to 30 degrees, a 10 percent evaluation is assigned when 
limitation is to 45 degrees, and a noncompensable evaluation 
is assigned when limitation is to 60 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

For knee extension, a 50 percent evaluation is assigned when 
limitation is to 45 degrees, a 40 percent evaluation is 
assigned when limitation is to 30 degrees, a 30 percent 
evaluation is assigned when limitation is to 20 degrees, a 20 
percent evaluation is assigned when limitation is to 15 
degrees, a 10 percent evaluation is assigned when limitation 
is to 10 degrees, and a noncompensable evaluation is assigned 
when limitation is to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Additionally, Diagnostic Code 5256 
contemplates a 30 percent evaluation for ankylosis of the 
knee with favorable angle.

The Board finds that the evidence does not show ankylosis of 
the veteran's left knee.  The Board also finds that the 
evidence does not show limitation of knee flexion to 30 
degrees or limitation of knee extension to 15 degrees.  The 
Board further finds that the evidence does not show moderate 
recurrent subluxation or lateral instability.  Recent 
examination showed the knee stable to varus and valgus stress 
at 0 and 30 degrees and no posterolateral rotary instability.  
Such a showing would be required for a disability rating in 
excess of currently assigned 10 percent.  

The United States Court of Appeals for Veterans Claims 
(Court) addressed the case where a veteran makes factual 
assertions regarding pain and weakness within the 
musculoskeletal system in Deluca v. Brown, 6 Vet. App. 321, 
324 (1993).  An analysis must be made of whether the 
pertinent regulations entitle the veteran to an increased 
rating to the extent pain and weakness cause additional 
disability beyond that reflected in limitation of motion.  A 
disability rating may be based on functional loss due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (1998).  Furthermore, weakness is as important 
as limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  The regulations 
further provide that in rating disabilities of the joints, 
inquiry will be directed to considerations of more movement 
than normal, less movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45 (1998).  

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for the veteran's left knee 
disability.

The Board notes that VA General Counsel has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257. 
VAOPGCPREC 23-97 (July 1, 1997).  The recent medical reports 
do show evidence of mild degenerative arthritis of the left 
knee.  Degenerative arthritis is rated on the basis of 
limitation of motion, however, when there is no compensable 
limitation of motion, Diagnostic Code 5003 provides for a 10 
percent evaluation for each such major joint.  However, the 
report of the recent examination indicated that the veteran 
had full range of motion of the knee.  Consequently, he is 
not entitled to a separate compensable evaluation for the 
arthritis of the left knee.

Accordingly, the Board finds that the criteria for an 
increased rating, the criteria for an evaluation in excess of 
10 percent for the veteran's left knee disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.71, 4.71a, Plate II, Diagnostic Codes 5003,5256-5261 
(1998).


3.  Entitlement to TDIU.

The regulations that govern the granting of TDIU impose a 
high standard that must be satisfied prior to assignment of 
such a benefit by VA.  The provisions of 38 C.F.R. § 3.340(a) 
(1998) stipulate that "[t]otal disability will be considered 
to exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
(Emphasis added.)

38 C.F.R. § 4.16(a) (1998) provides that total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities:  Provided (emphasis in the original), 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

The veteran does not meet the criteria of 38 C.F.R. § 4.16 
(1998).  He has one service connected disability, a left knee 
disorder currently evaluated as 10 percent disabling.  The 
Department of Veterans Affairs (VA) will grant, on an 
extraschedular basis, a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service- 
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA OPGC PREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.

A review of the recent medical evidence of record shows the 
veteran has service connected disabilities which are 
manifested by slight instability and degenerative joint 
disease of the left knee.  His left knee instability is 
evaluated as 10 percent disabling, and through this decision 
he has been awarded a separate 10 percent evaluation for 
arthritis of the left knee at 10 percent.  He also has non-
service connected psychiatric and right ankle disabilities.

The veteran is currently 52 years old.  He has had training 
as construction foreman in the U.S. Army.  He has worked as a 
carpenter and as an oyster and shrimp fisherman.  He has 
graduated from high school.  He has reported that he last 
worked in 1978.  He was determined to be disabled by the 
Social Security Administration in 1990 for a combination of 
physical and psychological impairments which prevented him 
from performing even sedentary work.  Although he was not 
entitled to disability payments he was deemed to be incapable 
of even sedentary work and was deemed eligible for 
supplemental security income.  Medical records indicated a 
crush injury of the right ankle, synovitis of the left knee 
and anxiety disorder.

The Board concludes that the objective medical evidence of 
record will not support a finding of TDIU.  The veteran's 
service connected disabilities are not solely responsible for 
his continued state of unemployment and they do not render 
him unable to gain and maintain substantially gainful 
employment.  As noted above the veteran's sole service 
connected disability is manifested by slight instability and 
mild degenerative joint disease of the left knee.  It is 
clear from the objective evidence of record that this, alone, 
does not render the veteran incapable of substantially 
gainful activity.


ORDER

Entitlement to service connection for PTSD is denied.
Entitlement to an increased evaluation for a left knee 
disability is denied.
Entitlement to TDIU is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

